As Filed with the Securities and Exchange Commission on January 6, 2011 File Nos. 333-80205 811-09381 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 24 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 25 PAYPAL FUNDS (Exact name of Registrant as specified in charter) 2211 North First Street San Jose, CA 95131 (Address of Principal Executive Offices) Registrant's Telephone Number, including Area Code: (408) 967-7000 Dana E. Schmidt PayPal Funds 2211 North First Street San Jose, CA 95131 (Name and address of agent for service) Please send copy of all communications to: David A. Hearth Paul, Hastings, Janofsky & Walker LLP 55 Second Street, 24th Floor San Francisco, California 94105-3441 (415) 856-7000 It is proposed that this filing will become effective: immediately upon filing pursuant to paragraph (b) X on February 4, 2011 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to (a)(2) of Rule 485 If appropriate, check the following box: x The post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 24 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until February 4, 2011, the effectiveness of the Registration Statement for the PayPal Fund for Good (the “Fund”), filed in Post-Effective Amendment No. 18 on June 8, 2010, pursuant to paragraph (a) of Rule 485 of the 1933 Act. The effectiveness of the Registration Statement was delayed in Post-Effective Amendment No. 19 on August 20, 2010, Post-Effective Amendment No. 20 on September 16, 2010, Post-Effective Amendment No. 21 on October 14, 2010, Post-Effective Amendment No. 22 on November 10, 2010 and Post-Effective Amendment No. 23 on December 9, 2010, each pursuant to paragraph (b)(1)(iii) of Rule 485 of the 1933 Act. This Post-Effective Amendment No. 24 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 18. SIGNATURES FOR THE REGISTRANT Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No. 24 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of San Francisco and the State of California on this 6th day of January 2011. PAYPAL FUNDS (Registrant) By:/s/ Dana E. Schmidt Name:Dana E. Schmidt Title:President and Principal Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 24 to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated: Signature Title Date /s/ Dana E. Schmidt President and Principal Executive Officer January 6, 2011 Dana E. Schmidt /s/ Omar J. Paz Treasurer and January 6, 2011 Omar J. Paz Chief Financial Officer * Trustee January 6, 2011 Richard D. Kernan ** Trustee January 6, 2011 John P. McGonigle * Trustee and Chairman
